                                   T HE L AW O FFICE OF
                                RICK S. COWLE, P.C.
                                     18 FAIR STREET                     A D M IT T E D I N NY, CT
                                                                        & W A S H I NG T O N D.C.
                                C A RM E L , N E W Y O RK 10512    E-M A I L : rcowlelaw@co mcast.net
                                        __________                      W E B : rcowlelaw .com

                               T E LE P H O NE (845) 225-3026
                               F A C S I M ILE (845) 225-3027


July 17, 2019

Clerk, United States Bankruptcy Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re:    Creative Learning Systems LLC
       Case No. 18-23814 (RDD)

Dear Sir or Madam:

Please accept this letter as a formal request to withdraw the Application for Final
Professional Compensation filed on behalf of previous bankruptcy counsel, Rick S.
Cowle on June 25, 2019, ECF Doc. No. 59.

Thank you for your attention to this matter.

Very truly yours,

LAW OFFICE OF RICK S. COWLE


By:    /s/Rick S. Cowle
       Rick S. Cowle, Esq.
